     Case 2:20-cv-02802-CJB-DMD Document 38 Filed 09/21/21 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


   VENTURE GLOBAL GATOR                                 CIVIL ACTION
   EXPRESS, LLC

   VERSUS                                               20-2802

   LAND, ET AL.                                         SECTION: “J” (3)




                               ORDER & REASONS

      Before the Court is a Motion for Partial Summary Judgement Confirming

Right to Condemn and for Preliminary Injunction for Immediate Possession of

Property (Rec. Doc. 20) filed by Plaintiff, a Supplemental Memo in Support by

Plaintiff (Rec. Doc. 35), an opposition by Defendant (Rec. Doc. 26), and a

Supplemental Memo in Opposition by Defendant (Rec. Doc. 37). Having considered

the motions and legal memoranda, the record, and the applicable law, the Court finds

that Plaintiff Venture Global Gator Express, LLC’s Motion should be GRANTED.

                 FACTS AND PROCEDURAL BACKGROUND

      This action arises from a Notice and Complaint of Condemnation filed October

13, 2020 by Plaintiff Venture Global Gator Express (“Plaintiff” or “Gator Express”)

against Captain Zach’s Myrtle Grove Properties (“Captain Zach’s”) and ESP

Louisiana Opportunities (“ESP Louisiana”), both of whom have an interest in the

property at issue (“Property”). (Rec. Doc. 1, at 1). Captain Zach’s is the landowner

and ESP Louisiana is the holder of an option to acquire certain rights in the property

(collectively referred to as “Defendants”). Id. at 1–2. Plaintiff brings this action
     Case 2:20-cv-02802-CJB-DMD Document 38 Filed 09/21/21 Page 2 of 16




pursuant to a Certificate of Public Convenience and Necessity issued to Plaintiff by

the Federal Energy Regulatory Commission (“FERC”). (Rec. Doc. 3, at 2).


         FERC authorized Plaintiff to build a pipeline system to transport natural gas

from interconnections with existing interstate gas pipeline systems in Louisiana to a

liquified natural gas export terminal. (Rec. Doc. 1, at 2). This Certificate was granted

September 30, 2019. (Rec. Doc. 20, at 3). The route of the pipeline was approved by

FERC and, pursuant to the FERC Certificate, Plaintiff must construct the pipeline

across     the   route   depicted.   (Rec.   Doc.   1,   at   8).   Plaintiff   seeks   the

condemnation/expropriation of a permanent servitude as well as a temporary

workspace across the Property. Id. at 3. On February 26, 2020, Plaintiff sent a

demand letter to Captain Zach’s seeking to acquire the servitude on and across

Captain Zach’s property. (Rec. Doc. 8-3, at 1). Plaintiff now brings this action because

Plaintiff has not been able to come to an agreement with Defendants regarding the

pipeline servitude authorized by FERC. (Rec. Doc. 1, at 6).


         ESP Louisiana alleges that Plaintiff and Defendants have yet to come to a

conventional agreement because Plaintiff fails to take into account ESP Louisiana’s

investment in the property. (Rec. Doc. 8, at 4). As background, a primary source of

ESP Louisiana’s revenue is the sale of mitigation credits by the United States Corps

of Engineers, the United States Environmental Protection Agency, the United States

Fish and Wildlife Service, and the Louisiana Department of Wildlife and Fisheries

through Mitigation Banking Instruments, which establish success criteria,

operational guidelines and sponsorship responsibilities for the use, operation,


                                             2
        Case 2:20-cv-02802-CJB-DMD Document 38 Filed 09/21/21 Page 3 of 16




protection, monitoring, and maintenance of the mitigation banks. Id. at 8. When

developers and landowners begin a project that will impact wetlands, for example,

they are required to purchase mitigation credits. Id.


         ESP Louisiana and Captain Zach’s perfected an option agreement (“Option”)

in May 2019, id. at 7, that was duly recorded in the Plaquemines Parish conveyance

records on July 7, 2020, id. at 2. The option was for ESP Louisiana to acquire rights

to the Property to restore it as required to qualify as a mitigation bank and thus

obtain mitigation credits. Id. at 8. ESP Louisiana paid Captain Zach’s $300,000 for

the Option, id, and estimates its total losses are at least $1,920,000, id. at 10.

         Captain Zach’s alleges that its losses from Plaintiff’s servitude include all lost

revenues as the beneficiary under the Option. (Rec. Doc. 9, at 3). Moreover, Captain

Zach’s alleges that Plaintiff seeks more property than the pipeline servitude calls for

because Plaintiff will require continued access to the pipeline to repair, maintain, and

relocate it, and thus Plaintiff seeks unlimited rights to traverse Captain Zach’s

property. Id.

  PARTIAL SUMMARY JUDGMENT CONFIRMING RIGHT TO CONDEMN

   I.       LEGAL STANDARD

         Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)); Little

v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). When assessing whether a



                                              3
     Case 2:20-cv-02802-CJB-DMD Document 38 Filed 09/21/21 Page 4 of 16




dispute as to any material fact exists, a court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.”

Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th

Cir. 2008). All reasonable inferences are drawn in favor of the nonmoving party, but

a party cannot defeat summary judgment with conclusory allegations or

unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately must be

satisfied that “a reasonable jury could not return a verdict for the nonmoving party.”

Delta, 530 F.3d at 399.

         If the dispositive issue is one on which the moving party will bear the burden

of proof at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’” Int’l

Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991). The nonmoving

party can then defeat the motion by either countering with sufficient evidence of its

own, or “showing that the moving party's evidence is so sheer that it may not

persuade the reasonable fact-finder to return a verdict in favor of the moving party.”

Id. at 1265.

   II.      DISCUSSION

         Plaintiff seeks an order confirming that it has condemnation authority. (Rec.

Doc. 20-7, at 1). Pursuant to the Natural Gas Act (“NGA”),

         [w]hen any holder of a certificate of public convenience and necessity
         cannot acquire by contract, or is unable to agree with the owner of
         property to the compensation to be paid for, the necessary right-of-way
         to construct, operate, and maintain a pipe line or pipe lines for the
         transportation of natural gas, and the necessary land or other property,
         in addition to right-of-way, for the location of compressor stations,



                                            4
      Case 2:20-cv-02802-CJB-DMD Document 38 Filed 09/21/21 Page 5 of 16




        pressure apparatus, or other stations or equipment necessary to the
        proper operation of such pipe line or pipe lines, it may acquire the same
        by the exercise of the right of eminent domain in the district court of the
        United States for the district in which such property may be located, or
        in the State courts.

15 U.S.C. § 717f(h). “The statute only requires that the party seeking to condemn be

unable to acquire the property by contract or unable to agree on compensation to be

paid for the property.” Kan. Pipeline Co. v. 200 Foot by 250 Foot Piece of Land, Located

in Section 6, Sw. Quarter, Twp. 32 S., Range 10 W., Cnty. of Barber, State of Kan.,

210 F. Supp. 2d 1253, 1257 (D. Kan. 2002).

        Here, Plaintiff contends that there are only two elements for a claim for

condemnation: possession of a FERC Certificate and an inability to acquire the

property rights by contract or agreement with the landowner. (Rec. Doc. 20-7, at 4).

Defendants do not dispute Plaintiff’s possession of a FERC Certificate. (Rec. Doc. 26,

at 16). Defendants challenge (1) the characterization of a portion of the proposed

servitude as “temporary” instead of “permanent” and (2) that Plaintiff negotiated in

good faith. Id.

        First, Defendants argue that the “Temporary Workspace Servitude” that

Plaintiff proposes is, in fact, permanent because “[m]ost of the rights [Plaintiff] seeks

involve the right to do things in the future which will necessarily require the future

use of the 9.018 Temporary Workspace on an as-needed basis.” (Rec. Doc. 26, at 18).1




1 The right at any time to lay, construct, operate, inspect, test, maintain, repair, replace, substitute,
upgrade, alter, mark, protect, and remove two (2) pipelines with a diameter not to exceed forty-four
(44) inches in diameter and appurtenances, equipment and facilities, either above or below ground,
useful or incidental to or for the operation, maintenance or protection thereof . . . . (Rec. Doc. 20-5, at
3).


                                                     5
     Case 2:20-cv-02802-CJB-DMD Document 38 Filed 09/21/21 Page 6 of 16




Without taking a deep dive into Louisiana Property Law, specifically the law of

servitudes, the Court notes two Code Articles: 744 and 745. First, “[t]he owner of the

dominant estate has the right to make at his expense all the works that are necessary

for the use and preservation of the servitude.” La. Civ. Code. Art. 744. And second,

“[t]he owner of the dominant estate has the right to enter with his workmen and

equipment into the part of the servient estate that is needed for the construction or

repair of works required for the use and preservation of the servitude.” La. Civ. Code

art. 745. Although these articles are subject to the written contract between the

parties, these are the most basic rights of dominant estate holders under Louisiana

servitude law. Here, Plaintiff’s so-called “permanent rights” are simply a more

specific recitation of their rights as the dominant estate holder. The “Temporary

Workspace Servitude” is properly named and does not give Plaintiff permanent rights

beyond those necessary to use and preserve the permanent servitude requested.

      Second, Louisiana Revised Statute § 19:2 requires that “[p]rior to filing an

expropriation suit, an expropriating authority shall attempt in good faith to reach an

agreement as to compensation with the owner of the property sought . . . ,” and ESP

Louisiana’s property interests, even though only an option to purchase, are protected

because “the term ‘property’ means immovable property, including servitudes and

other rights in or to immovable property.” La. R.S. § 19:1. In expropriation suits, the

good faith requirement “is met if there is evidence that the expropriating authority

has made a bona fide effort to obtain the property by conventional agreement prior to

filing suit.” Dixie Elec. Membership Corp. v. Watts, 268 So. 2d 128, 131 (La. Ct. App.




                                          6
     Case 2:20-cv-02802-CJB-DMD Document 38 Filed 09/21/21 Page 7 of 16




1 Cir. 1972). “There is no requirement that negotiations be conducted to a conclusion,

or that the condemnor increase the initial offer which it made for the property.” Dixie

Pipeline Co. v. Barry, 227 So. 2d 1, 5 (La. Ct. App. 3 Cir. 1969). Specifically, the court

in Dixie Pipeline Company v. Barry found that the condemnor negotiated in good faith

when it made a substantial monetary offer consistent with what the other landowners

along the route of the proposed pipeline received. Id.

      Here, based on Plaintiff’s appraisal of the Property on December 31, 2019, the

Property had a value of $495.00 per acre. (Rec. Doc. 20-4, at 33). Plaintiff’s final offer

letter to Defendant Captain Zach on February 26, 2020 offered him $11,300.00 per

acre. (Rec. Doc. 20-5). The amount per acre that Plaintiff offered was nearly twenty-

three times the amount the Property was worth based on the appraisal. However,

Defendants argue that the Property has an increased value based on ESP Louisiana

and Captain Zach’s Option agreement for a planned wetland conservation servitude.

(Rec. Doc. 26, at 16). Defendants contend that Plaintiff refused to negotiate with ESP

Louisiana, which is a requirement before bringing an expropriation suit since ESP

Louisiana is an owner of property.

      The Court does not disagree that the Option may increase the appraised value

of the Property. However, an unrecorded option has no effect on third persons. The

Louisiana Public Records Doctrine states that the rights and obligations established

by an option over an immovable are without effect as to third persons unless and until

they are recorded in the conveyance records. See La. Civ. Code art. 3338. “Simply put,

an instrument in writing affecting immovable property which is not recorded is null




                                            7
     Case 2:20-cv-02802-CJB-DMD Document 38 Filed 09/21/21 Page 8 of 16




and void except between the parties.” Phipps v. Schupp 163 So. 3d 212, 227 (La. Ct.

App. 4 Cir. 2015) (quoting Climarex Energy Co. v. Mauboules, 40 So. 3d 931, 943 (La.

2010)). Neither actual nor constructive knowledge of the unrecorded instrument is

material. See, e.g. McDuffie v. Walker, 51 So. 100 (1909); Phillips v. Parker, 483 So.

2d 972 (La. 1986). This is a very basic principle of Louisiana property law. “[A]ctual

knowledge is not the equivalent of registry, which is absolutely required in order . . .

to affect third persons.” Phillips, 483 So. 2d at 975. “Thus, the law of registry does not

create rights in a positive sense, but rather has the negative effect of denying the

effectiveness of certain rights unless they are recorded.” Id. This is the essence of the

public records doctrine: “recordation is an essential element for the effectiveness of a

right.” Id.

       Here, Defendants argue that Plaintiff did not negotiate in good faith “[i]n spite

of [Plainitff’s] knowledge of ESP Louisiana’s plans to restore the property . . . ” and

that Plaintiff “either neglected or refused to acknowledge the value of ESP

Louisiana’s interest in the property in its negotiations with Defendant landowner,

Captain Zach’s” (Rec. Doc. 26, at 15). However, Defendants’ argument regarding

negotiating in good faith is based entirely around Plaintiff’s knowledge of ESP

Louisiana and Captain Zach’s Option agreement which was not actually recorded

until July 7, 2020, (Rec. Doc. 8, at 2), about five months after Plaintiff sent an

expropriation demand letter to Captain Zach’s on February 26, 2020, (Rec. Doc. 8-3,

at 1), and about ten months after Plaintiff’s FERC Certificate was granted on

September 30, 2019 (Rec. Doc. 20, at 3). Therefore, Plaintiff’s actual knowledge of




                                            8
     Case 2:20-cv-02802-CJB-DMD Document 38 Filed 09/21/21 Page 9 of 16




ESP Louisiana’s interest in the Property has no material effect on Plaintiff’s

negotiations with Defendant Captain Zach. Plaintiff was entitled to rely on the public

records of Plaquemines Parish, in which the Option was nowhere to be found.

Therefore, when Defendants entered into a contract in May 2019 with each other,

(Rec. Doc. 8, at 7), Captain Zach’s and ESP Louisiana were the only persons to whom

the contract applied until it was eventually recorded in July 2020. Plaintiff negotiated

in good faith with Defendant Captain Zach when Plaintiff made a bona fide effort to

obtain the Property by conventional agreement prior to filing suit.

      As a final note, courts have found that “the state procedure requirement” for

expropriation has been superseded by the implementation of Federal Rule of Civil

Procedure 71.1. See, e.g., E. Tennessee Nat. Gas Co. v. Sage, 361 F.3d 808, 822 (4th

Cir. 2004); N. Border Pipeline Co. v. 64.111 Acres of Land, 344 F.3d 693 (7th Cir.

2003); S. Natural Gas Co. v. Land, Cullman County, 197 F.3d 1368, 1374 (11th Cir.

1999). As the advisory notes to 71.1 state, the rule “affords a uniform procedure for

all cases of condemnation invoking the national power of eminent domain” and

“supplants all statutes prescribing a different procedure.” Fed. R. Civ. P. 71.1

advisory committee’s notes. From that perspective, the above discussion of

Louisiana’s good faith negotiation requirement is unnecessary and extraneous.

      Plaintiff seeks partial summary judgment, asking the Court to order that

Gator Express has condemnation authority. The Court finds that no genuine issue of

material fact exists. Plaintiff has a valid FERC Certificate, and Plaintiff attempted




                                           9
    Case 2:20-cv-02802-CJB-DMD Document 38 Filed 09/21/21 Page 10 of 16




bona fide negotiations with the party who had a recorded interest in the Property.

The Court finds that Plaintiff met the prerequisites for filing an expropriation suit.

                           PRELIMINARY INJUNCTION

   I.      LEGAL STANDARD


        A preliminary injunction is an “extraordinary and drastic remedy” that may

only be awarded upon a clear showing that the plaintiff is entitled to such relief.

Munaf v. Geren, 553 U.S. 674, 689 (2008). A plaintiff seeking a preliminary injunction

must establish (1) a substantial likelihood of success on the merits; (2) a substantial

threat of irreparable injury if the injunction is not granted; (3) that their substantial

injury outweighs the threatened harm to the party whom they seek to enjoin; and (4)

that granting the preliminary injunction will not disserve the public interest.

Planned Parenthood Ass'n of Hidalgo Cty. Tex., Inc. v. Suehs, 692 F.3d 343, 348 (5th

Cir. 2012); accord Canal Auth. of Fla. v. Callaway, 489 F.2d 567, 572 (5th Cir. 1974).

None of the four requirements has a fixed quantitative value. Texas v. Seatrain Int'l,

S. A., 518 F.2d 175, 180 (5th Cir. 1975). Therefore, in applying the four-part test, “a

sliding scale is utilized, which takes into account the intensity of each in a given

calculus.” Id.


        Further, the decision to grant or deny a preliminary injunction is discretionary

with the district court. Miss. Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d

618, 621 (5th Cir. 1985). However, because a preliminary injunction is an

extraordinary remedy, it “should not be granted unless the party seeking it has




                                           10
    Case 2:20-cv-02802-CJB-DMD Document 38 Filed 09/21/21 Page 11 of 16




clearly carried the burden of persuasion on all four requirements.” Suehs, 692 F.3d

at 348.


         Finally, “[f]ederal district courts throughout the country have held that if the

standard for preliminary injunctive relief is satisfied in favor of granting the relief, a

pipeline company with the authority of eminent domain under the Natural Gas Act

prior to the trial on compensation, should be granted immediate access to property to

be condemned to begin construction of a pipeline.” Fla. Gas Transmission Co. LLC v.

2.876 Acres of Land, No. 4:18-CV-1162, 2018 WL 4103624, at *3 (S.D. Tex. June 20,

2018) (citing E. Tenn. Natural Gas Co. v. Sage, 361 F. 3d 808 (4th Cir. 2004)).


   II.      DISCUSSION

         Plaintiff relies on East Tennessee Natural Gas Company v. Sage, 361 F. 3d 808

(4th Cir. 2004), and its prodigy to support its argument that the Court should grant

Plaintiff a preliminary injunction. Cases following Sage include district courts in the

Fifth Circuit, although not yet the Fifth Circuit itself. See, e.g., TransCameron

Pipeline, LLC v. Pipeline Servitude Across Parcel of Prop. Situated in Section 20, Twp.

14 S., Range 7 W., Cameron Par., La., No. 19-CV-0567, 2019 WL 3941297 (W.D. La.

June 20, 2019). In contrast, Defendants rely on Northern Border Pipeline Company

v. 86.72 Acres of Land, 144 F. 3d 469 (7th Cir. 1998). After an examination of both

Sage and Northern Border, the Court finds Sage and its prodigy more persuasive. In

Northern Border, the condemnor did “not contest the district court's conclusion that

its claim to immediate possession has no basis in substantive federal or state law.”




                                            11
    Case 2:20-cv-02802-CJB-DMD Document 38 Filed 09/21/21 Page 12 of 16




Id. at 471. This is in direct contrast to Sage and this case, in which Plaintiff has a

claim to immediate possession.

         First, as discussed above, the Court finds that Plaintiff does have a valid

condemnation claim, and thus there is a likelihood of Plaintiff’s success on the merits.

Notably, Defendants do not address the first criteria.

         Second, while generally, “[m]ere injuries, however substantial, in terms of

money, time and energy necessarily expended in the absence of [an injunction] are

not enough,” Columbia Gas Transmission, LLC v. 84.53 Acres of Land, More or Less,

In Calhoun, Marshall, Ritchie, Tyler, & Wetzel Ctys., W. Va., 310 F. Supp. 3d 685, 693

(N.D.W. Va. 2018) (citing Di Biase v. SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017),

this maxim is tied to “[t]he possibility that adequate compensatory or other corrective

relief will be available at a later date.” Id. Thus, the general rule that economic losses

do not constitute irreparable harm “rests on the assumption that economic losses are

recoverable.” N.C. Growers' Ass'n, Inc. v. Solis, 644 F. Supp. 2d 664, 671 (M.D.N.C.

2009).

         Here, Plaintiff contends that because the FERC Certificate requires

completion by July 2023, access to the land after the trial, which is currently set for

April 4, 2022, will cause irreparable harm. (Rec. Doc. 20-7, at 10). Although

Defendants argue, correctly, that purely speculative and monetary losses are not

typically considered irreparable harm for purposes of injunctive relief, (Rec. Doc. 26,

at 12), Plaintiff, asserts more than just monetary losses. (Rec. Doc. 20-7, at 10–14).

Plaintiff avers that public interest as well as Plaintiff’s reputation faces irreparable




                                           12
    Case 2:20-cv-02802-CJB-DMD Document 38 Filed 09/21/21 Page 13 of 16




injury. Id. at 13–14. Additionally, Plaintiff does argue that it will suffer irreparable

monetary harm. Id. at 13. Specifically, that several millions of dollars of expenditures

for this pipeline would be lost. Id. While this loss is monetary in nature, it is not

recoverable, which is key to a finding of irreparable harm. Id. “In a condemnation

action, unlike other civil actions, a victorious plaintiff does not receive compensation

for injuries suffered by delays in access to the property, nor is the Court aware of

other actions to recover such damages.” In re Transcon. Gas Pipeline Co., LLC, No.

1:16-CV-02991-ELR, 2016 WL 8861714, at *8 (N.D. Ga. Nov. 10, 2016), aff'd sub nom.

Transcon. Gas Pipe Line Co., LLC v. 6.04 Acres, More or Less, Over Parcel(s) of Land

of Approximately 1.21 Acres, More or Less, Situated in Land Lot 1049, 910 F.3d 1130

(11th Cir. 2018). Therefore, Plaintiff’s alleged economic loss is irreparable because it

is not recoverable.

      Defendants additionally contend that Plaintiff’s “apparent emergency need for

access to the Subject Property now is a product of its own making,” and encourages

the Court to consider Plaintiff’s bad faith negotiations and delay tactics. (Rec. Doc.

26, at 10). The court in In re Transcontinental Gas Pipeline Company addressed a

similar issue: “[i]n-service deadlines are not simply agreed to as a matter of bilateral

contract in this context. Such deadlines are driven by customers' seasonal gas and

heating requirements and are a pre-requisite to final FERC approval given the

requirement of ‘open season’ bidding periods for gas supply contracts.” 2016 WL

8861714, at *9. As addressed above, Plaintiff complied with any good faith negotiation

requirements as well.




                                          13
    Case 2:20-cv-02802-CJB-DMD Document 38 Filed 09/21/21 Page 14 of 16




      Therefore, the Court finds that Plaintiff will suffer irreparable injury, not

brought about of their own actions, if not granted immediate access.

      Finally, the third and fourth criteria may be considered together. “In cases

involving significant public interest, courts may consider the balance of the equities

and the public interest factors together.” Colom. Gas Transmission, LLC, 310 F.

Supp. 3d at 695. As courts have pointed out, granting the pipeline company access

immediately instead of after just compensation has been paid, results in the same

impact on the landowner. See, e.g. Sage, 361 F.3d at 829. This is not an inherent harm

that is irreparable; it “is an ordinary burden of citizenship.” Id. Moreover, as the court

in Sage reasoned:

      Congress passed the Natural Gas Act and gave gas companies
      condemnation power to insure that consumers would have access to an
      adequate supply of natural gas at reasonable prices. As the district court
      observed, FERC conducted a careful analysis of the . . . [p]roject and
      determined that the project will promote these congressional goals and
      serve the public interest.

Id. at 830.

      Here, Defendants argue that their and Plaintiff’s injuries are on equal grounds

because both injuries are purely monetary in nature. (Rec. Doc. 26, at 12). In fact,

Defendants assert their losses are greater because they claim a loss of $1,900,000. Id.

Notably, Defendants do not address the fourth criteria. Id. at 9. In contrast, Plaintiff

asserts that Defendants’ monetary losses are negated by the fact that Plaintiff has

deposited money into the registry of this Court for Defendants to draw upon. (Rec.

Doc. 20-7, at 14–15). Plaintiff contends that Defendants may withdraw the funds

without waiving any rights to argue at trial that just compensation should be higher.



                                           14
    Case 2:20-cv-02802-CJB-DMD Document 38 Filed 09/21/21 Page 15 of 16




Id. at 15. Finally, Plaintiff avers that both the Department of Energy and FERC have

found that the pipeline will serve the public interest after extensive investigations

and exhaustive studies. (Rec. Doc. 20-7, at 16). Plaintiff has, in fact, already deposited

$4, 750.00 into the registry of the court pursuant to this Court’s Order. (Rec. Doc. 24).

This number is twice that of the fair market value of the property based upon

Plaintiff’s appraisal. (Rec. Doc. 23). This money is available for Defendants to draw

upon once this Order and Reasons are issued. Further, Defendants’ withdrawal of

this money does not waive their ability to argue at trial that this amount is not just

compensation.

      The Court finds the harm that would result to Plaintiff if the injunction is not

issued outweighs the monetary interest of Defendants, and the pipeline does not

disserve public interest based on the Department of Energy and FERC’s findings.

      Plaintiff seeks a preliminary injunction, asking the Court to order that Gator

Express has the right to exercise possession of the Property and granting immediate

access thereto. The Court finds Plaintiff has met the requirements for a preliminary

injunction.

                                    CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff Venture Global Gator Express,

LLC’s partial summary judgment confirming its right to condemn the Property is

GRANTED.




                                           15
    Case 2:20-cv-02802-CJB-DMD Document 38 Filed 09/21/21 Page 16 of 16




      IT IS FURTHER ORDERED that Plaintiff Venture Global Gator Express,

LLC’s motion for preliminary injunction is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff has a right of immediate

possession of the Property and its interest therein sought in condemnation.

      New Orleans, Louisiana, this 20th day of September, 2021.




                                      CARL J. BARBIER
                                      UNITED STATES DISTRICT JUDGE




                                         16
